Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00214-CV

                             Nahid Abdulhameed ABBOOD,
                                      Appellant

                                            v.

                                Nagham Sabah KAREEM,
                                       Appellee

                    From the 201st District Court, Travis County, Texas
                           Trial Court No. D-1-FM-13-002661
                    The Honorable Charles R. Ramsay, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the appeal is DISMISSED. We
ORDER that no costs shall be assessed against appellant, Nahid Abdulhameed Abbood, because
he is indigent.

      SIGNED August 3, 2016.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice